DETAILED ACTION
Applicants’ filing of July 21, 2021, in response to the action mailed April 21, 2021, is acknowledged.  It is acknowledged that claims 2 – 5 and 7 – 18 have been cancelled, claims 1, 6, 20, 22 – 23, and 30 have been amended, and claims 31 – 34 have been added.  Claims 1, 6, and 19 – 34 are pending.  
The elected invention is directed to animal feed comprising the engineered phytase of SEQ ID NO:  119 comprising
the target phytase of SEQ ID NO: 53, 
the first binding element of SEQ ID NO:  33 which is a tag,
the second binding element of SEQ ID NO: 36 which is a catcher domain, 
wherein each of the first binding element and the second binding are fused to the target phytase, 
wherein the first binding element interacts with the second binding element to cause cyclization of the engineered phytase, and enhanced thermal stability of the target phytase, and
wherein the first linker set forth by SEQ ID NO:  50 is contiguous with and between the first binding element and the target phytase and the second linker set forth by SEQ ID NO:  50 is contiguous with and between the target phytase and the second binding element.

Regarding the positions in SEQ ID NO:  119 that are SEQ ID NO:  33, 36, 50, and 53, applicants state the following, which the examiner found to be correct.
The sequence of the Tag domain corresponds to the amino acid residues 1-14 of SEQ ID NO: 119; the sequence of the first linker corresponds to the amino acid residues 15-20 of SEQ ID NO: 119; the sequence of the Phy02 phytase corresponds to the amino acid residues 21-431 of SEQ ID NO: 119; the sequence of the second linker corresponds to the amino acid residues 432-437 of SEQ ID NO: 119; and the sequence of the catcher domain corresponds to the amino acid residues 438-553 of SEQ ID NO: 119.

Claims 1, 6, and 19 – 34, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for claims 1 and 19 – 29 is September 18, 2015, the filing date of 62/220,688, which disclosed the recited subject matter.   The effective filing date for claim 6 is September 16, 2016, the filing date of PCT/US2016/052147, which disclosed the 
 Regarding the effective filing date for claim 6 applicants argue the following. ‘Applicant disagrees that the effective filing date for claim 6 is September 16, 2016, and submits that the subject matter of this claim was partially disclosed1 in the provisional application '688 that was filed on September 18, 2015.’  This is not persuasive. In order to be granted an effective filing date, all the limitations of the claim must be disclosed by said date.
Regarding the effective filing date for claims 30 – 34, the following comments are provided. None of the priority documents nor the instant application, as filed, discloses animal feed comprising ‘one or more amino acids’ (e.g., any one or any combination of amino acids) or any ‘one or more antibiotics’ (e.g., any one or any combination of antibiotics), as recited in current claim 30.  The first appearance of said limitations is in the currently pending claim set, filed July 21, 2021.  Claims 31 – 34, as dependent from claim 30 and encompassing said limitations, are given the same effective filing date.  Relevant thereto, see below amendment of claim 30 and 33-34.
AIA -First Inventor to File Status
Based on the effective filing dates of September 18, 2015, September 16, 2016, and July 21, 2021 the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


In support of their request that said rejection be withdrawn, applicants argue the following (remarks; p25, ¶3).  
‘Schoene warned that "for some protein architectures it will be hard to achieve SpyTag/SpyCatcher cyclization." Schoene, page 4. Therefore, Schoene teaches away from application of his SpyTag/SpyCatcher construct with just any enzyme.’

 The full statement by Schoene is as follows.  
‘For some protein architectures, it will be hard to achieve SpyTag/SpyCatcher cyclization, but approximately 50% of single-domain proteins in the PDB have N- and C-terminal structural elements within 5 Å [29] ….’

In addition, Wang et al, 2016 teaches the following (p5): Fig.  2c). 
‘On the other side, twin bands of different molecular weights were observed before TVE cleavage, whereas post-digestion product (linear structure) was represented by one single band signifying that the cyclization efficiency could not reach 100 %. We used the VMD software to calculate the distance between the N- and C-terminal of the lichenase. The 3D model comes from the PDB database (3o5s), as our sequence has 100% identity with it. The distance between the N- and C-terminal of the lechenase was 12.19 Å as shown in Fig. 5. For single-domain proteins in the PDB, approximately 50% of them have N- and C-terminal structural elements within 5 Å [28], we supposed the relative long distance might be the reason that caused the incomplete cyclization.’ 

Based on (A)-(C) above, the skilled artisan would have understood that, for the SpyCatcher/Tag systems to link the N- and C- termini of a protein, the termini must be in close proximity. 
Using ‘FirstGlance in Jmol’ at the Proteopedia web site (https://proteopedia.org/wiki/fgij/) the distance between the N- and C-termini of the phytase taught by Basu is 42 Å (enclosed).
Based on the above, the skilled artisan would not have expected the SpyCatcher/Tag system to link the N- and C- termini of the phytase of Basu.  Thus, there would be little motivation to do so or an expectation of success. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Cancel Claims 6 and 19-23.
Replace claims 1, 23-24, and 33-34 as follows.
1. An animal feed comprising a cyclic engineered phytase comprising a target phytase, a first binding element, and a second binding element, wherein 
the first binding element is fused to the N-terminus of the target phytase and the second binding element is fused to the C-terminus of the target phytase;
the first binding comprises a tag domain and the second binding element comprises a catcher domain;
the target phytase has at least 95% identity to SEQ ID NO:  53;
the tag domain is an amino acid sequence with at least 90% identity to the amino acid sequence set forth in SEQ ID NO: 33 or SEQ ID NO: 34 that is capable of interacting with the catcher domain;
the catcher domain is an amino acid sequence with at least 90% identity to the amino acid sequence set forth in SEQ ID NO: 35 or SEQ ID NO: 36 that is capable of interacting with the tag domain;
the engineered phytase has at least 95% identity with SEQ ID NO:  119;
the tag domain and catcher domain are covalently linked resulting in the cyclic engineered phytase; and
wherein the cyclic engineered phytase has enhanced thermal stability compared to the target phytase.

 24.  The animal feed of claim 1, wherein the cyclic engineered phytase has enhanced thermostability at a temperature in a range from 70°C to 90°C, compared to the target phytase.  
33. The animal feed of claim 25, wherein the feed supplement is DL-methionine, L-lysine, and/or L-threonine.
34. The animal feed of claim 25, wherein the feed supplement is the antibiotic monensin.  
Amend claim 30 as follows.
For claim 30, delete -‘one or more amino acids- and -one or more antibiotics-.

Allowable Subject Matter
Claims 1 and 24-34 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1 and 24-34, are limited to animal feed comprising a cyclic engineered phytase comprising a target phytase, a first binding element, and a second binding element, wherein 
the first binding element is fused to the N-terminus of the target phytase and the second binding element is fused to the C-terminus of the target phytase;
the first binding comprises a tag domain, and the second binding element comprises a catcher domain;
the target phytase is at least 95% identity to SEQ ID NO:  53;
the tag domain is an amino acid sequence with at least 90% identity to the amino acid sequence set forth in SEQ ID NO: 33 or SEQ ID NO: 34 that is capable of interacting with the catcher domain;
the catcher domain is an amino acid sequence with at least 90% identity to the amino acid sequence set forth in SEQ ID NO: 35 or SEQ ID NO: 36 that is capable of interacting with the tag domain;
the engineered phytase has at least 95% identity with SEQ ID NO:  119;
the tag domain and catcher domain are covalently linked resulting in the cyclic engineered phytase; and
wherein the cyclic engineered phytase has enhance thermal stability compared to the target phytase.

The utility of said cyclic engineered phytases, as having phytase activity, is credible based on reduction to practice of ‘SpyTag:Phy02:SpyCatcher’ (Fig 15).  The utility of said cyclic engineered phytases, as a useful component of animal feed, is credible, as would have been well-understood based on the prior art (e.g., Onyango et al, 2005).  
The structural and functional properties of the recited engineered phytases are unexpected for the following reasons.  The prior rejection of claims under 35 USC 103 was based on the use of the SpyCatcher/Tag system to cyclize the phytase of Basu, which has 98.7% identity with SEQ ID NO:  53 herein.  As explained above, this rejection is withdrawn because the N- and C-termini of Basu’s phytase are too far apart to form a covalent bond.  Likewise, the N- and C-termini of SEQ ID NO:  53 are very likely too far apart for the 
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicants discussed the disclosure of SEQ ID NO: 53 – 56 and the provisional application.